              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JONATHAN B. SNIDER,             )
                                )
              Plaintiff,        )
                                )
    v.                          )       1:18CV549
                                )
ANDREW M. SAUL,1,               )
Acting Commissioner of Social   )
Security,                       )
                                )
              Defendant.        )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Plaintiff, Jonathan B. Snider, brought this action pursuant

to Section 205(g) of the Social Security Act (the “Act”), as

amended (42 U.S.C. § 405(g)), to obtain review of a final

decision of the Commissioner of Social Security denying his

claim for Disability Insurance Benefits (“DIB”) and a Period of

Disability (“POD”) under Title II of the Act. The court has




    1  The United States Senate confirmed Andrew M. Saul as the
Commissioner of Social Security on June 4, 2019, and he took the
oath of office on June 17, 2019. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul is substituted
for Nancy A. Berryhill as the Defendant in this suit. Neither
the Court nor the parties need take any further action to
continue this suit by reason of the last sentence of section
205(g) of the Social Security Act, 42 U.S.C. § 405(g).
before it the certified administrative record and cross-motions

for judgment.

I.   BACKGROUND

     Plaintiff filed an application for DIB and a POD, alleging

a disability onset date of March 21, 2011. (Tr. at 291–97.)2 The

application was denied initially and upon reconsideration. (Id.

at 161-64, 171-74.) After a hearing, the Administrative Law

Judge (“ALJ”) determined on June 23, 2015, that Plaintiff was

not disabled under the Act. (Id. at 139–52.) On September 30,

2016, the Appeals Council remanded the matter to the ALJ,

ordering the ALJ to make clarifications with respect to the

Residual Functional Capacity (“RFC”) and to, if necessary,

obtain evidence from a vocational expert (“VE”). (Id. at 157–

60.) After a second hearing, the ALJ issued an unfavorable

decision on January 19, 2018. (Id. at 18–35, 46-104.)

     Specifically, the ALJ concluded that (1) Plaintiff had not

engaged in substantial gainful activity during the relevant

period; (2) his severe impairments included degenerative disc

disease, status post fusion, and obesity; (3) he did not meet or

equal a listed impairment; (4) he could perform light work, but

could only occasionally climb; could only frequently balance,




     2 Transcript citations refer to the Administrative
Transcript of Record filed manually with the Commissioner’s
Answer. (Doc. 8.)
                              - 2 -
stoop, kneel, crouch, and crawl; and he was prohibited from

frequent exposure to workplace hazards, such as protective

heights and dangerous machinery; and (5) he was unable to

perform his past relevant work, but there were jobs in the

national economy he could perform. (Tr. at 20–35.) The Appeals

Council denied Plaintiff’s second request for review, making the

ALJ’s decision the final decision for purposes of review. (Id.

at 1–5.)

II.   LEGAL STANDARD

      Federal law authorizes judicial review of the

Commissioner’s denial of social security benefits. 42 U.S.C.

§ 405(g); Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).

However, the scope of review of such a decision is “extremely

limited.” Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

“The courts are not to try the case de novo.” Oppenheim v.

Finch, 495 F.2d 396, 397 (4th Cir. 1974). Instead, “a reviewing

court must uphold the factual findings of the ALJ if they are

supported by substantial evidence and were reached through

application of the correct legal standard.” Hancock v. Astrue,

667 F.3d 470, 472 (4th Cir. 2012) (internal quotation omitted).

      “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.’” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir.

1993) (quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)).

                               - 3 -
“It consists of more than a mere scintilla of evidence but may

be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (internal citations and quotation

marks omitted). “If there is evidence to justify a refusal to

direct a verdict were the case before a jury, then there is

substantial evidence.”   Hunter, 993 F.2d at 34 (internal

quotation marks omitted).

    “In reviewing for substantial evidence, the court should

not undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute its judgment for that of the

[ALJ].” Mastro, 270 F.3d at 176 (internal brackets and quotation

marks omitted). “Where conflicting evidence allows reasonable

minds to differ as to whether a claimant is disabled, the

responsibility for that decision falls on the ALJ.” Hancock, 667

F.3d at 472 (internal brackets and quotation marks omitted).

    In undertaking this limited review, this court notes that

“[a] claimant for disability benefits bears the burden of

proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th

Cir. 1981). In this context, “disability” means the “‘inability

to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.’” Id. (quoting 42 U.S.C. § 423(d)(1)(A)).

                              - 4 -
    “The Commissioner uses a five-step process to evaluate

disability claims.” Hancock, 667 F.3d at 472 (citing 20 C.F.R.

§§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the

Commissioner asks, in sequence, whether the claimant: (1) worked

during the alleged period of disability; (2) had a severe

impairment; (3) had an impairment that met or equaled the

requirements of a listed impairment; (4) could return to [his]

past relevant work; and (5) if not, could perform any other work

in the national economy.” Id.

    A finding adverse to the claimant at any of several points

in this five-step sequence forecloses a disability designation

and ends the inquiry. For example, “[t]he first step determines

whether the claimant is engaged in ‘substantial gainful

activity.’ If the claimant is working, benefits are denied. The

second step determines if the claimant is ‘severely’ disabled.

If not, benefits are denied.” Bennett v. Sullivan, 917 F.2d 157,

159 (4th Cir. 1990).

    On the other hand, if a claimant carries his or her burden

at the first two steps, and if the claimant’s impairment meets

or equals a “listed impairment” at step three, “the claimant is

disabled.” Mastro, 270 F.3d at 177. Alternatively, if a claimant

clears steps one and two, but falters at step three, i.e., “[i]f

a claimant’s impairment is not sufficiently severe to equal or



                                - 5 -
exceed a listed impairment,” then “the ALJ must assess the

claimant’s residual functional capacity (‘RFC’).” Id. at 179.

     Step four then requires the ALJ to assess whether, based on

that RFC, the claimant can “perform past relevant work”; if so,

the claimant does not qualify as disabled. Id. at 179-80.

However, if the claimant establishes an inability to return to

prior work, the analysis proceeds to the fifth step, which

“requires the [Government] to prove that a significant number of

jobs exist which the claimant could perform, despite [the

claimant’s] impairments.” Hines, 453 F.3d at 563. In making this

determination, the ALJ must decide “whether the claimant is able

to perform other work considering both [the claimant’s RFC] and

[the claimant’s] vocational capabilities (age, education, and

past work experience) to adjust to a new job.” Hall, 658 F.2d at

264-65. If, at this step, the Government cannot carry its

“evidentiary burden of proving that [the claimant] remains able

to work other jobs available in the community,” the claimant

qualifies as disabled. Hines, 453 F.3d at 567.3




     3 A claimant thus can qualify as disabled via two paths
through the five-step sequential evaluation process. The first
path requires resolution of the questions at steps one, two, and
three in the claimant’s favor, whereas, on the second path, the
claimant must prevail at steps one, two, four, and five.

                              - 6 -
III. ANALYSIS

     In pertinent part, Plaintiff contends that the RFC finding

was flawed, and that remand is proper, because the ALJ “omitted

the use of a cane from her RFC and hypothetical questions to the

vocational witness without explanation, despite crediting

opinions that [Plaintiff] needs a cane for balance.” (Doc. 11

at 7.)4 As explained below, the court agrees.

     RFC measures the most a claimant can do despite any

physical and mental limitations. Hines, 453 F.3d at 562; 20

C.F.R. § 404.1545(a). An ALJ must determine a claimant’s

exertional and non-exertional capacity only after considering

all of a claimant’s impairments, as well as any related

symptoms, including pain. See Hines, 453 F.3d at 562-63; 20

C.F.R. § 404.1545(b)-(c). The ALJ must then match the claimant’s

exertional abilities to an appropriate level of work. See 20

C.F.R. § 404.1567. Any non-exertional limitations may further

restrict a claimant’s ability to perform jobs in an exertional

level. See 20 C.F.R. § 404.1569a(c). “The RFC assessment must

first identify the individual’s functional limitations or

restrictions and assess his or her work-related abilities on a




     4 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                              - 7 -
function-by-function basis . . . . Only after that may RFC be

expressed in terms of the exertional levels of work, sedentary,

light, medium, heavy, and very heavy.” Social Security Ruling

96-8p, 1996 WL 374184, at *1.

      An ALJ is not bound to accept or adopt all the limitations

set out in a medical opinion, even if he accords it significant

weight. However, as the Fourth Circuit recently noted, remand

may be appropriate where “inadequacies in the ALJ’s analysis

frustrate meaningful review[.]” See Monroe v. Colvin, 826 F.3d

176, 188 (4th Cir. 2016) (citation omitted). For this court to

meaningfully review an ALJ’s RFC assessment, the ALJ “must

include a narrative discussion describing how the evidence

supports each conclusion.” Mascio v. Colvin, 780 F.3d 632, 636

(4th Cir. 2015) (citation omitted). The ALJ, in other words,

“must both identify evidence that supports his conclusion and

build an accurate and logical bridge from [that] evidence to his

conclusion.” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

2018) (emphases and alteration in original) (internal quotation

marks omitted). Otherwise, the court is “left to guess about how

the ALJ arrived at his conclusions” and, as a result, cannot

meaningfully review them. Mascio, 780 F.3d at 637.

      “The requirement to use a hand-held assistive device may .

. .   impact [a claimant’s] functional capacity by virtue of the

fact that one or both upper extremities are not available for

                                - 8 -
such activities as lifting, carrying, pushing, and pulling.” 20

C.F.R. Part 404, Subpt. P, App. 1 § 1.00(J)(4). Accordingly, an

ALJ must consider the impact of a “medically required” hand-held

assistive device on a claimant’s RFC. See McLaughlin v. Colvin,

No. 1:12-CV-621, 2014 WL 12573323, at *2 (M.D.N.C. July 25,

2014) (unpublished); Social Security Ruling 96-9p, 1996 WL

374185, at *7 (July 2, 1996) (“SSR 96-9p”). A hand-held

assistive device is “medically required” if “medical

documentation establish[es] the need for a hand-held assistive

device to aid in walking or standing, and describing the

circumstances for which it is needed . . . .” SSR 96–9p, 1996 WL

374185, at *7.5 Moreover, a prescription or the lack of a

prescription for an assistive device is not necessarily

dispositive of medical necessity. See Staples v. Astrue, 329

F. App'x 189, 191–92 (10th Cir. 2009).

     Here, in February of 2015, Dr. James E. Hancock, M.D.,

examined Plaintiff and concluded that:


     5 SSR 96-9p applies on its face to claimant’s with sedentary
RFC’s, however, judges in this district have found it
instructive at other exertional levels as it relates to hand-
held assistive devices, because those other levels involve even
greater lifting than sedentary work. See, e.g., Fletcher v.
Colvin, No. 1:14CV380, 2015 WL 4506699, at *9 (M.D.N.C. July 23,
2015) (unpublished) (Webster, M.J.), report and recommendation
adopted, Slip Op. (M.D.N.C. Aug. 14, 2015) (unpublished) (Biggs,
J.); Atkins v. Berryhill, No. 1:17CV318, 2018 WL 4158397, at *6
(M.D.N.C. Aug. 30, 2018) (unpublished) (Peake, M.J.), report and
recommendation adopted, 2018 WL 4688314 (M.D.N.C. Sept. 28,
2018) (unpublished) (Schroeder, C.J.).
                              - 9 -
    at the current time, [Plaintiff] does require the use
    of a cane to ambulate, more for balance assistance.
    Again, the patient is preparing to enter physical
    therapy/rehabilitation and our hope is with aggressive
    therapy he will be able to improve his strength and
    balance such that in the future the use of a cane
    would not be required, but in the interim that would
    be necessary.

(Tr. at 1286.)

    Also, in February of 2015, Kelly A. Bruno, Plaintiff’s

physical therapist, stated that he

    has some sensory loss in his lower extremities as well
    as lower extremity weakness. He also reports having
    occasional and unpredictable knee buckling. It is for
    these reasons that I have recommended that [Plaintiff]
    ambulate with a cane, thereby decreasing his risk of
    falling and further injury.

(Tr. at 1287.)

    In her decision, the ALJ considered Dr. Hancock’s opinion,

along with Ms. Bruno’s recommendation, stating:

    With respect to opinion evidence, the undersigned
    considered Dr. James Hancock’s February 2015 opinion
    that the claimant uses a cane, but more for balance
    assistance than ambulation (Exhibit 24F). This opinion
    is accorded great weight because it is consistent and
    supported by the record. For example, after the
    claimant’s first surgery, he was able to walk over two
    miles, which indicates an ability to ambulate, in
    spite of his impairments (Exhibit 9F, p. 2). Moreover,
    the claimant’s condition has not deteriorated since
    his more recent hardware removal surgery. Therefore,
    the medical records indicating that he was ambulating
    comfortably post-surgery demonstrates that the
    claimant does not need to use a cane for ambulation
    (Exhibit 21F, p. 9). The undersigned notes that other
    records do not note cane usage after October 2016.
    Hence, great weight is accorded to Dr. Hancock’s cane
    opinion, as the record supports it.


                             - 10 -
    These opinions are entitled to little weight, because
    as previously discussed, the claimant does not require
    the use a cane to ambulate (see remaining opinions
    regarding the claimant’s need for a cane in Exhibits
    20F, p. 3; 26F). However, Kelly Bruno’s cane opinion
    is entitled to more weight (Exhibit 25F). She opined
    that the claimant should ambulate with a cane, but
    only to decrease the risk of falling and further
    injury. This opinion is entitled to some weight
    because it is consistent with Dr. Hancock’s opinion
    that the claimant needs a cane for balance. As well,
    she is a licensed physical therapist and has been able
    to observe the claimant.

(Tr. at 30, 1286, 712, 1266, 1255, 1288, 1287.)

    The ALJ’s decision as to Plaintiff’s need for a cane is not

susceptible to judicial review. The ALJ gave “great weight” to

Dr. Hancock’s opinion stating that Plaintiff needed a cane for

balance, but not ambulation. (Tr. at 30, 1286.) The ALJ also

credited the assessment of Ms. Bruno, Plaintiff’s physical

therapist, who likewise concluded that Plaintiff needed a cane

to keep from falling. (Tr. at 30, 1287.) Yet, the ALJ did not

mention the need for a cane for balance in the RFC or explain

why such a limitation was unnecessary in her decision, or

explicitly address in the decision whether or not a cane was

medically necessary. (Tr. at 18-35.) Nor did the ALJ present the

need for a cane for balance in the hypothetical to the VE. (Tr.

at 93-102.) This prevents judicial review because it is

impossible, without undue speculation on the court’s part, to

tell whether the ALJ intentionally or inadvertently omitted from



                             - 11 -
the RFC a cane restriction addressing a deficit in Plaintiff’s

ability to balance.6

     The Commissioner’s arguments to the contrary are not

persuasive. He first contends that the ALJ correctly determined

that Plaintiff did not need a cane to ambulate, and he points to

evidence in support of the same. (Doc. 15 at 8-10.) However,

this argument misses the point. The ALJ in this case appears to

have found that Plaintiff needed a cane to balance, because she

credited the assertions of both Dr. Hancock and Ms. Bruno that


     6 See, e.g., Campbell v. Berryhill, No. 5:17-CV-572-BO, 2019
WL 1140228, at *2 (E.D.N.C. Mar. 12, 2019) (unpublished)
(remanding where, despite “ample evidence” of need for a cane,
the ALJ did not explain why a cane was not included in the
RFC); Houpe v. Berryhill, No. 5:18-CV-49-DSC, 2018 WL 6268213,
at *3 (W.D.N.C. Nov. 30, 2018) (unpublished) (“Although the ALJ
gave ‘great weight’ to Dr. Virgili's opinion generally, she did
not acknowledge his finding about a cane and made no allowance
for use of a cane in the RFC. The ALJ failed to reconcile the
inconsistency between her RFC and Dr. Virgili's finding that
Plaintiff needed a cane or other assistive device for
balance.”); Turk v. Berryhill, No. 2:17-cv-00767 AC, 2018 WL
3363738, at *4 (E.D. Cal. July 10, 2018) (unpublished) (“[T]he
ALJ erred in giving ‘great weight’ to the medical opinion of Dr.
Alicia Blando, who opined that plaintiff’s use of a cane would
be appropriate ‘mainly for transfers,’ while ignoring without
explanation Dr. Blando’s reference to the cane in her RFC
determination.”); Harper v. Berryhill, No. 16 C 5075, 2017 WL
1208443, at *8 (N.D. Ill. Apr. 3, 2017) (unpublished); Kelly v.
Colvin, No. 3:15-CV-775 (CFH), 2016 WL 5374113, at *12 (N.D.N.Y.
Sept. 26, 2016) (unpublished); Pruett v. Colvin, 85 F. Supp. 3d
1152, 1162 (N.D. Cal. 2015); Hamlin v. Colvin, C/A No. 8:12–cv-
3601–RMG–JDA, 2014 WL 587464, at *13–14 (D.S.C. Jan. 23, 2014)
(unpublished); Talley v. Colvin, No. 3:10-1217, 2013 WL 6255500,
at *18 (M.D. Tenn. Dec. 4, 2013) (unpublished), report and
recommendation adopted, 2014 WL 61362, at *1 (M.D. Tenn. Jan. 8,
2014) (unpublished); Drawdy v. Astrue, No. 3:08-cv-209-J-HTS,
2008 WL 4937002, at *4 (M.D. Fla. Nov. 17, 2008) (unpublished).
                             - 12 -
Plaintiff needed to use a cane for balancing and to avoid

falling. Having raised this issue, the ALJ was consequently

obliged to either address the need for a cane to balance in the

RFC and to the VE, or to explain elsewhere in her decision why a

cane for balancing was unnecessary. The ALJ failed to do this in

a manner susceptible to judicial review.

    The Commissioner also appears to contend that any deficit

requiring a cane for balancing or otherwise did not last twelve

months and so need not be accounted for in the RFC or presented

to the VE. (Doc. 15 at 10-11.)   This argument is unpersuasive

because the ALJ never made such a finding and, in fact, made

findings, discussed above, suggesting the opposite in crediting

the assessments of Dr. Hancock and Ms. Bruno. Beyond this, the

alleged period of disability in this case began on March 21,

2011 and expired on March 30, 2017, the date last insured. (Tr.

at 35.) The record contains evidence that might possibly support

the need for a cane for balancing for more than one year during

the relevant period.

    For example, Plaintiff presented with a cane throughout




                             - 13 -
much of the period of disability.7 Furthermore, Plaintiff

reported falls several times between 2014-2017 and was

considered a “fall risk” throughout much of the period of

disability.8 Moreover, the record, as noted, shows that several

treatment providers recommended the use of a cane to prevent

falls.9 In light of this, it is far from clear, as the

Commissioner seems to suggest, that the ALJ tacitly concluded

that Plaintiff did not need a cane for balancing for any legally

significant length of time.

     All this is sufficient to warrant remand for further

consideration so that the ALJ may specifically explain in a


     7 See, e.g., Tr. at 1707 (7/20/15), 1834 (7/17/15), 1300
(4/22/15), 1304 (3/26/15), 1294 (2/13/15), 1155 (1/12/15), 1159-
1160 (12/8/2014), 1191-1192 (3/11/14) (treatment notes
indicating that Plaintiff uses a cane, including for balance),
1195 (1/13/2014), 1200 (12/31/13) (treatment notes indicating
that Plaintiff appeared to be “hunched over with a cane” during
visit).

     8 See, e.g., Tr. at 1401, 1403, 1423 (4/8/15), 1512
(9/3/14), 1710 (7/20/2015), 1769 (2/23/15) (several falls
reported), 1801 (June 2015 report that Plaintiff’s knee gave out
three times in a week, but was able to catch himself during use
of the cane), 1822 (7/29/15), 1996 (10/5/2015); 2049 (12/1/15),
2051 (1/5/16), 2086 (Plaintiff reported two falls in March
2016), 2168 (5/18/16), 2306 (Plaintiff reported fall in March
2017).

     9 See, e.g., Tr. at 1255 (Dr. David Jones, M.D., recommended
use of cane), 1286 (Dr. Hancock recommended same); 1287 (Kelly
Bruno, Plaintiff’s physical therapist, recommended use of cane
due to “unpredictable knee buckling”), 1362 (treatment note from
Dr. Jones stating that therapist recommended use of cane).



                              - 14 -
manner susceptible to judicial review whether Plaintiff needed a

cane for balancing during the relevant period. None of this

necessarily means that Plaintiff is disabled under the Act and

the undersigned expresses no opinion on that question.

Nevertheless, in light of all of the above, the undersigned

concludes that the proper course here is to remand this matter

for further administrative proceedings.

     Finally, the undersigned declines consideration of the

additional issues raised by Plaintiff at this time. Hancock v.

Barnhart, 206 F. Supp. 2d 757, 763-64 n.3 (W.D. Va. 2002)

(concluding that, on remand, the ALJ’s prior decision has no

preclusive effect, as it is vacated and the new hearing is

conducted de novo).10




     10In her initial decision, the ALJ found that Plaintiff was
limited to sedentary work with the need to change between
sitting and standing positions two times an hour with occasional
postural abilities. (Tr. at 144.) The Appeals Council remanded
the case, in pertinent part, so that the ALJ could clarify both
the frequency and the length of time Plaintiff needs to
alternate between sitting and standing. (Tr. at 158.) Plaintiff
now contends that the ALJ did not sufficiently address a
sit/stand option in her latest decision. (Doc. 11 at 18-20.)
Instead, Plaintiff correctly notes, the ALJ found that Plaintiff
could do light work with occasional climbing and frequent
postural activities. (Tr. at 25.) While the court need not
resolve Plaintiff’s argument now, given that remand is proper
for other reasons, it does note that, on remand, the ALJ should
ensure that the inclusion or exclusion of any sit/stand option
in the RFC is supported by substantial evidence and described in
a narrative explanation susceptible to judicial review.
                             - 15 -
IV.   CONCLUSION

      IT IS THEREFORE ORDERED that the Commissioner’s Decision

finding no disability is REVERSED and that the matter is

REMANDED to the Commissioner under sentence four of 42 U.S.C.

§ 405(g). The Commissioner is directed to remand the matter to

the ALJ for further proceedings consistent with this Memorandum

Opinion and Order. To this extent, the Commissioner’s Motion for

Judgment on the Pleadings, (Doc. 14), is DENIED, and Plaintiff’s

Motion for Judgment Reversing or Modifying the Decision of the

Commissioner of Social Security or Remanding the Cause for a

Rehearing, (Doc. 10), is GRANTED to the extent set out herein.

To the extent that Plaintiff’s motion seeks an immediate award

of benefits, it is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Consent Motion for

Extension of Time, (Doc. 16), is GRANTED.

      A Judgment consistent with the Memorandum Opinion and Order

will be entered contemporaneously herewith.

      This the 19th day of September, 2019.



                             ____________________________________
                                  United States District Judge




                              - 16 -
